Citation Nr: 0517563	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a 
fractured left ring finger.


WITNESS AT HEARING ON APPEAL

The veteran, the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1986 until May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The Board remanded this case back to 
the RO in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was rated zero percent service-connected for a 
bilateral hearing loss disorder in the RO's rating decision 
of February 2002.  The veteran has indicated in his notice of 
disagreement that he believes his hearing loss to be more 
substantial than the RO's determination and that he desires a 
re-evaluation of his disability.  In his January 2003 hearing 
testimony, the veteran and his spouse asserted that the 
veteran has difficulty hearing when people are speaking 
behind him, that he has difficulty hearing people on the 
phone, and that he cannot hear the doorbell when it rings.  
Assertions from the hearing also indicate that the veteran 
has had difficulty retaining employment due to his hearing 
loss and that his communications with family members have 
been impaired as a result of his hearing disability.  All of 
these indications point to a belief on the veteran's part 
that his hearing loss is greater than determined by the RO.

The veteran was last examined for his service-connected 
hearing loss in a VA audiology exam in June 2001, four years 
ago.  The Board is aware that the length of time since the 
last examination, in and of itself, does not warrant a 
further examination.  See VAOPGCPREC 11-95 (April 7, 1995).

However, it is apparent through the veteran's January 2003 
hearing testimony, that he now claims his hearing loss has 
worsened since the June 2001 VA audiologist's examination.  
The Board takes into account the statements of the veteran's 
spouse who indicates that the veteran wears hearing aids and 
that the severity of the hearing loss has progressively 
intensified over time.

Given this testimony, the Board finds that there is a 
definite question as to whether the severity of the veteran's 
service-connected hearing loss has increased since his last 
VA examination.  As such, a new examination is warranted.  
Id. 

In the February 2002 rating decision, the RO denied service 
connection for residuals of a left ring finger fracture.  The 
veteran did not initially render a notice of disagreement on 
that issue and the June 2002 Statement of the Case does not 
address this particular subject.  However, the veteran, in a 
July 2002 submission, indicated that he broke his ring finger 
while in service.  The Board feels that such a statement is 
sufficient to constitute timely disagreement with the RO's 
decision.  As such, it is the responsibility of the RO to 
issue a Statement of the Case specifically addressing the 
denial of service connection for residuals of a left ring 
finger fracture.  To date, however, no Statement of the Case 
on this matter has been issued.  It remains incumbent upon 
the RO to issue a Statement of the Case addressing this 
particular issue, and, as indicated in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), this matter must be addressed 
on remand.  See also 38 C.F.R. § 19.26 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
audiological examination, with an 
examiner who has reviewed his claims 
file.  The examination report should 
include all current and relevant 
findings, specifically to include pure 
tone threshold and Maryland CNC speech 
recognition testing.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  The RO should readjudicate the claim 
for entitlement to an initial compensable 
disability rating for bilateral hearing 
loss.  If the determination of this claim 
remains less than fully favorable, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

3.  The veteran should also be furnished 
with a Statement of the Case addressing 
the issue of entitlement to service 
connection for residuals of a left ring 
finger fracture.  All relevant laws and 
regulations, including 38 C.F.R. § 3.159 
(2004), should be included in this 
issuance.  
The veteran should be fully notified of 
his rights and responsibilities in 
perfecting an appeal as to this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. C.  MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




